UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1343



CHARLES L. FREEZE,

                                            Plaintiff - Appellant,

          versus


VETERANS ADMINISTRATION MEDICAL CENTER,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:05-cv-00220-FWB)


Submitted: May 18, 2006                        Decided: May 30, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Charles L. Freeze, Appellant Pro Se. Lynne P. Klauer, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles L. Freeze appeals the district court’s orders

denying his motion to recuse and denying relief on his civil

complaint.    He also seeks to appeal the district court’s order

imposing a prefiling injunction.   We affirm in part and dismiss in

part.

          With regard to the district court’s orders denying relief

on Freeze’s complaint and denying his motion to recuse, we have

reviewed the record and find no reversible error.   Accordingly, we

affirm this portion of the appeal for the reasons stated by the

district court. See Freeze v. Veterans Admin. Med. Ctr., No. 1:05-

cv-00220-FWB (M.D.N.C. Dec. 29, 2005).

          Turning to the order imposing a prefiling injunction, we

note that Freeze challenges that order in his informal brief.

Although Freeze’s informal brief could be construed as a notice of

appeal, see Smith v. Barry, 502 U.S. 244, 248 (1992), the brief was

filed beyond the applicable sixty-day appeal period set forth in

Fed. R. App. P. 4(a)(1)(B).   Because Freeze failed to obtain an

extension or reopening of the appeal period, see Fed. R. App. P.

4(a)(5), (6), we do not have jurisdiction to review the order.   See

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (stating

that appeal period is mandatory and jurisdictional).   Accordingly,

we dismiss this portion of the appeal.




                              - 2 -
          We deny Freeze’s motions to recuse the district court

judge, to charge the district court judge with obstruction of

justice, and for an en banc hearing.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                              AFFIRMED IN PART AND DISMISSED IN PART




                                 - 3 -